DETAILED ACTION
The following Office Action is in response to the After-Final Amendment filed on July 18, 2022.  Claims 18, 19, and 35-42 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “I. Rejections under 35 U.S.C. §102(a)(1)” section on page 6 of the Applicant’s Response filed on July 18, 2022, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the amendment to claim 18 to require the limitations of allowable claim 20 has rendered the rejections under 35 U.S.C. §102(a)(1) moot, and the examiner agrees.  Therefore, the rejections are withdrawn.
Concerning the “II. Rejections under 35 U.S.C. §103” section on page 6 of the Applicant’s Response filed on July 18, 2022, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the cancellation of claims 3, 7, and 17 has rendered the rejections under 35 U.S.C. §103 moot, and the examiner agrees.  Therefore, the rejections are withdrawn.

Allowable Subject Matter
Claims 18, 19, and 35-42 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record is the Saliman reference.  The Saliman reference teaches a suture manipulating device similar to that of the claimed invention, but does not specifically teach at least one of an opener moveable against a first jaw opener surface that faces toward a device longitudinal axis and a closer moveable against a first jaw closer surface that faces away from the device longitudinal axis, wherein the first jaw has a first jaw channel, wherein the second jaw has a second jaw channel, wherein the first jaw channel extends along an outer surface of the second jaw channel, wherein the first jaw channel has a first jaw channel longitudinal axis having a straight portion and a curved portion, wherein the second jaw channel has a second jaw channel longitudinal axis having a straight portion and a curved portion, wherein the straight portion of the first jaw channel longitudinal axis and the straight portion of the second jaw channel longitudinal axis are at an angle relative to a longitudinal axis of the suture manipulating device when the suture manipulation device is in the open configuration.  It also does not teach the lateral slot being farther from the first jaw tip when the shuttle is in a second position along the first jaw than when the shuttle is in the first position along the jaw or the lateral slot being closer to the first jaw tip when the shuttle is in the first position along the first jaw than when the shuttle is in the second position along the first jaw.  Furthermore, there is no motivation or rationale to modify the Saliman reference to include these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        7/26/2022